DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.

Status of Claims
This action is in reply to the response and amendments filed on 1 July 2022. The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 52 and 58 have been amended.
Claims 15, 17-51, and 53-57 are cancelled.
Claims 2-14 and 16 are original / previously presented.
Claim 59 is new.
Claims 1-14, 16, 52, and 58-59 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(a) rejection of claim 57, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 112(a) rejection of claims 1-14, 16, and 52 have been considered but they are not persuasive.
Applicant argues that there is support for the limitation of ‘determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events’ because “The exact time at which the vehicle encountered the roadside sensor location is not known in advance.  If it were, this time could be used directly without ‘searching’ the GPS time stamp series to find it.  From the above and from the fact that there are specific discrete time stamps, in general no time stamp will exactly correspond to this crossing time or location.  The use of the term ‘calculated’ instead of, for example, ‘found’ in the above paragraph [0079] indicates that the calculated time is, in general, something other than the time of one particular time stamp of the series.  A person skilled in the art would know that in general the time of crossing the roadside sensor location cannot be known to perfect precision due to GPS measurement uncertainty.  In view of the above points, a person skilled in the art would understand the description’s use of the term ‘exact time’ especially in the context of ‘the exact time is calculated’ to mean that using multiple GPS time stamps, a time typically more accurately corresponding to the crossing time than any one of the GPS time stamps is calculated.  In view of the above, the term ‘search’ in the description would not be understood by a person skilled in the art to refer to the specific meaning of a search to find a single example from a set, but rather in a more general sense, e.g. the series of GPS time stamps may include time stamps taken at distances further and closer to the relevant sensor location, and the process may include ‘searching’ to find closer, more relevant data points from which to calculate the ‘exact time’.  Accordingly, it is submitted that the above-quoted paragraph [0079] supports the feature in which plural time stamps are used in the comparison and that the claims comply with the written description requirement” (Remarks pg. 8-9).  Examiner disagrees. First, determining a specific UTC time by searching the GPS data log for the exact time the vehicle crossed over the known fixed GPS location of the roadside sensor system (what is disclosed in the specification), and determining a time at which the vehicle encountered the sensor location based on a comparison of the roadside sensor location with the locations and location detection event time stamps of plural detection events (what is claimed) are distinct processes since the specification only outlines a time determination that involves one exact detection event in the series and not plural detection events in the series.  As per Applicant specification ¶[0079] the series of location detection events of GPS data of the mobile wireless device / vehicle are searched for an exact instance of time in which the device / vehicle traveled over fixed GPS location of the roadside sensor. While the specification ¶[0079] does state ‘Once the exact time is calculated’, there are no algorithm steps disclosed in the specification regarding any other way that the exact time is calculated other than determining the exact time by searching, hence the Applicant’s argument that the specification reciting ‘the exact time is calculated’ means using multiple GPS time stamps’ is not supported in the specification.  Also, there is nothing in the Applicant’s specification that suggests using a different definition regarding the word ‘search’ as argued by the Applicant to ‘include time stamps taken at distances further and closer to the relevant sensor location, and the process may include ‘searching’ to find closer, more relevant data points from which to calculate the exact time’.  Since the Applicant’s specification does not state that plural location detection events of the series (i.e. data produced by the satellites) are used in determining a time at which the vehicle encountered the roadside sensor location, this limitation represents new matter and does not comply with the written description requirement.  This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-14, 16, 52, and 58 have been considered but they are not persuasive.
Applicant argues the claims are eligible because of ‘determining from satellites by a mobile wireless device carried by a vehicle, vehicle location data’ and “The examiner argued that the aspect of determining, from satellites, by a mobile wireless device carried by a vehicle, vehicle location data to produce a series of location detection events, each associated with a respective location and location detection event time stamp, and vehicle related information, is extra solution data gathering.  Applicant submits that the features as claimed are not extra-solution data gathering but are, in fact, part of the solution itself.  This aspect of claim 1 qualifies the data that are received in the first dataset which is used by the central processing system as claimed” (Remarks pg. 10).  Examiner disagrees. These features are only additional elements that do not provide a practical application or significantly more.  Monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp is recited at a high level of generality (i.e. as a general means of gathering data for the received dataset and subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. Also, monitoring a mobile wireless device location determined from satellites does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. GPS, mobile), and as such do not provide integration into a practical application.  Also, the mobile wireless device carried by a vehicle in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicles), and as such do not provide integration into a practical application. Note that there are no particular technical steps regarding monitoring / determining more than using computers as a tool to perform an otherwise manual process (i.e. determining location). Furthermore, these steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs); gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0034] describing the additional element of retrieving location data from GPS satellites at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Also, note the Asam publication (US 2004/0135677 A1) demonstrating the well-understood, routine, conventional nature of this additional element (see Asam ¶[0011] detailing any professionals know positioning data can be collected in a vehicle using GPS which is a global, satellite supported navigation system). Hence, this limitation does not provide a practical application or an inventive concept.  This argument is not persuasive.
Applicant argues the claims are eligible because “Human activity and/or mental processes are also not involved in accessing a second dataset including data produced by one of more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles” (Remarks pg. 10).  Examiner disagrees. While a human can ‘access data that was produced by sensors’, note that this limitation is not identified in Step 2A Prong One as an organizing human activity / mental process, and instead this is recognized as an additional element in Step 2A Prong Two / Step 2B representing extra-solution data gathering.  This argument is not persuasive.
Applicant argues the claims are eligible because “Human activity and/or mental processes are also not involved in… determining a time at which the vehicle encountered the roadside sensor location as claimed, which is based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events.  The claims concern vehicles passing locations with roadside sensors and can depend on quick processing of the data by a central processing system as claimed so as to take action, such as vehicle safety inspection and bypass (e.g. claims 10-12) while the vehicle is moving.  Human activity and/or mental processes would not be able to complete the… determine times as claimed and match times with plural location detection events in a manner that would be fast enough to enable such actions, while the vehicle is moving, that are otherwise enabled by the present claims” (Remarks pg. 10).  Examiner disagrees. First, the limitation of determining is claimed at a high level of detail and there is no scope or magnitude in the claim that precludes this limitation from otherwise being performed by a person (i.e. a person reviews roadside sensor data and also vehicle event timestamps to determine a time that the vehicle encountered the location), and this is both a method of organizing human activity (managing personal behavior) and a mental process (evaluation, judgment).  Second, the claims do not provide any limitation or constraint regarding a time requirement, or a requirement that certain actions are performed while the vehicle is moving, as argued by the Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hence, this determining step can otherwise be performed by a person.  This argument is not persuasive.
Applicant argues the claims are eligible because “Claims 1, 52, and 58 require more than implementing an abstract idea on generic/general purpose computers, or linking to a particular technological environment.  Instead, applicant’s claimed invention provides a solution to computer control of vehicle traffic in order to effectively screen and direct, and in cases toll, vehicles while the vehicles are in motion.  The claimed invention provides a technical solution in which a central processing system is able to communicate with mobile computing devices carried by the vehicles and, when matching with roadside sensor data occurs as claimed, record the match and cause one or more steps to be taken based on the match” (Remarks pg. 11).  Examiner disagrees. The claimed invention is more representative of solving a business / economic / entrepreneurial problem (i.e. how to determine whether a vehicle satisfies a condition from data available and then take one or more actions; how to determine whether a vehicle may bypass a vehicle inspection site), that is tangentially associated with a technology element (e.g. mobile, GPS), rather than solving a technology based problem; and only using computers as a tool, rather than improving a technical field.  This argument is not persuasive.
Applicant argues the claims are eligible because “when the claim elements are viewed in combination, it is seen that the claims are directed to an inventive concept and provide significantly more than a judicial exception” (Remarks pg. 11).  Examiner disagrees. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components (e.g. server, mobile wireless device, sensors), see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). The architecture in combination including a server, mobile wireless device, and sensors is well understood, routine, conventional as previously known in the industry and therefore do not provide significantly more. The Boll publication background (US 7,480,560) demonstrates the well-understood, routine, conventional nature of the architecture (see Boll col 1 ln 13-14, col 1 ln 45-58 detailing conventional components of current traffic control systems including traffic response controllers (i.e. server), road sensor devices such as induction loops / traffic detectors, and vehicle integrated mobile positioning and communication systems using GPS devices or similar vehicle-tracking/locating equipment). Also, the Asam publication (2004/0135677 A1) demonstrates the well-understood, routine, conventional nature of the architecture (see Asam ¶[0003] detailing collecting GPS from internal vehicle sensor and external sensor sources, and ¶[0011] detailing ‘any professional knows’ that positioning data can be collected regarding a vehicle in many ways including using both GPS receivers as a global satellite-supported navigation system and also using localizing receivers along the racetrack (i.e. roadside sensors) in redundant combination).  Hence, the ordered combination of elements does not provide significantly more.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-14, 16, and 52 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claim 58 has been considered but they are not persuasive.
Applicant argues that claim 58 is eligible over the references because “Applicant submits that Hembury also does not disclose or suggest the above-noted features of claim 58.  Hembury appears to compare each instance of the sensor data to the GPS data of all known vehicles to determine the absence of a match.  This is computationally intensive and different than the comparison performed in claim 58 as amended, which compares a determined time at which a vehicle encountered a roadside sensor location to times of plural data output events from the roadside sensor(s)” (Remarks pg. 12-13).  Examiner disagrees. Note that Hembury teaches the limitation “comparing the roadside sensor location with the respective locations and location detection event timestamps of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location” in Hembury ¶[0059-60] and ¶[0065] which details comparing vehicle GPS data for a particular period of time and radar / sensor data for the same period of time, comparing the data for the same location to spot-check the vehicle for the particular time.  Hence, Hembury teaches this particular ‘comparing’ limitation as claimed.  Note that whether or not this is computationally intensive has no impact on whether or not Hembury teaches this claimed feature. This argument is not persuasive.
Applicant argues claim 58 is are eligible over the references because “Feng thus compares two pieces of information that are already associated with the vehicle, and has no need to compare any additional pieces or information, such as plural data output events as recited in amended claim 58.  The method of amended claim 58 provides the steps to identify the vehicle that caused a data output event and does not require the vehicle to already be identified in the sensor data itself” (Remarks pg. 13).  Examiner disagrees. First, nothing in the Applicant’s claims preclude that additional pieces of information cannot also be included regarding the match such as the license plate information of Feng.  Second, Feng teaches comparing the timestamps of plural data output events of the sensors present in the settlement report, satisfying this limitation.  See ¶[0062] “If the toll confirmation information of a vehicle is received and the license plate number and the passing time of the vehicle are also included in the settlement report, the road toll collection computer and software system will send the toll confirmation…”.  Feng will match on both license plate information and the passing time.  The license plate and passing time is determined from the captured pictures (imaging sensor) at the toll station (see Feng ¶[0060]), and the license plate and passing time are also determined from the GPS data, electronic license plate information, and passing time of the toll station sent by the vehicle device (see Feng ¶[0062-63], ¶[0190-194]).  Hence, Feng matches on the timestamp information from the vehicle device against the timestamp information of the plurality of sensor records in the settlement report, in addition to matching the license plate information.  This argument is not persuasive.

Priority
This application 16/856,922 filed on 23 April 2020 claims priority as a continuation of US non-provisional application 13/414,652 filed on 7 March 2012, which claims priority from US provisional application 61/450,055 filed on 7 March 2011.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 8 May 2020 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, 52, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-14, 16, 52, and 59:
Claims 1 and 52 include the limitation “determining a time at which the vehicle encountered the roadside sensor location based on the comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location” in which the italicized portion of the limitation (matching plural location detection events for a match) is not supported in the Applicant’s specification.  The closest support is provided in ¶[0079]:
[0079] The linking of the roadside sensor 70 and the onboard sensors 16 to a shared third party UTC time series enables the central system 10 to utilize simplified algorithms to associate the data output of the roadside system to the vehicle data of the onboard system without ever establishing a direct communication link between the two systems. The remote sensor data association process determines the specific UTC time that the mobile wireless device 16 (and hence vehicle) travelled over a fixed roadside sensor 70 by searching the GPS data log for the exact time that the vehicle crossed over the known fixed GPS location of the roadside sensor system. Once the exact time is calculated, then the data logs from the remote data sensor are searched for data outputs produced at the same UTC-stamped time. The data produced from the roadside sensor is then associated with the data on the vehicle onboard system for screening or tolling applications. The screening and tolling applications comprise taking an action according to step 42 in FIG. 2. The successful association of roadside sensor data to onboard vehicle system data is accomplished without the need for any direct communication link between the two system and hence without the need for investment in a costly infrastructure to support DSRC communications.

As per ¶[0079] the series of location detection events of GPS data of the mobile wireless device / vehicle are searched to determine an exact instance of time in which the device / vehicle traveled over fixed GPS location of the roadside sensor, then this one exact instance is compared to the data logs for the remote sensor.  There is only support for comparative matching a single GPS location detection event in the log regarding this instance to determine the time, and no mention of the comparison requiring a plurality of location detection events when determining this one exact instance of time.  Hence, claims 1-14, 16, 52, and 59 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16, 52, and 58:

Claims 1-14, 16, 52, and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-14, 16, and 58 recite methods; and claim 52 recites a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-14, 16, 52, and 58 recite an abstract idea. Independent claim 1 recites determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events; recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and taking one or more actions based on the step of recording the match.  Independent claim 52 recites determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location; recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and taking one or more actions based on the step of recording the match. Independent claim 58 recites comparing the roadside sensor location with the respective locations and location detection event time stamps of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location; recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on matching the determined time at which the vehicle encountered the roadside sensor location to times of the plural data output events; and taking one or more actions based on the step of recording the match. The claims as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of a central processing system… determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events; recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and taking one or more actions based on the step of recording the match represent methods of organizing human activities.  For instance, the claims are similar to a person analyzing vehicle related data and sensor data and identifying matches through comparison, and following rules to take action. Other than reciting generic computer elements, such as a central processing system nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of a central processing system… determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events; recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and taking one or more actions based on the step of recording the match as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a central processing system), nothing in the claim elements preclude the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, determining a time in the context of this claim encompasses a person manually evaluating data and judging the time when a vehicle encountered a sensor location; recording a match / comparing in the context of this claim encompasses a person manually evaluating data in the first and second datasets and judging whether data matches for a vehicle; taking one or more actions in the context of the claim encompasses a person forming an opinion or judgement about a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations represent the sub-groupings of evaluation, judgment, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. central processing system) does not take the claims out of methods of the organizing human activity / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 52, and 58 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. central processing system) are recited at a high-level of generality and merely invoked as a tools to perform existing manual processes.  Simply implementing the abstract idea on generic / general-purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving / accessing and its steps of receiving a first dataset from a mobile wireless device carried by a vehicle and vehicle related information; accessing a second dataset including data produced by one or more sensors at a roadside sensor location; and a server connected to the telecommunications network to receive first dataset from a mobile wireless device and a second dataset including data produced by one or more sensors at a roadside sensor location are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining a time / recording a match), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile wireless device, one or more sensors, server connected to the telecommunications network (generic computer, general computer components) are only being used as a tool in the receiving / accessing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving / accessing more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional elements of a mobile wireless device, and a central processing system / server connected to a telecommunications network in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile / remote computing), and as such do not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a mobile wireless device carried by a vehicle in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicles), and as such do not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of monitoring and its limitation of the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp are recited at a high level of generality (i.e. as a general means of gathering data for the received dataset and subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile wireless device (generic computer) is only being used as a tool in the monitoring, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Also, monitoring a mobile wireless device location determined from satellites does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. GPS, mobile), and as such do not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding monitoring more than using computers as a tool to perform an otherwise manual process (i.e. determining location).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of producing and its steps of the one or more sensors producing data concerning vehicles are recited at a high level of generality (i.e. as a general means of gathering data for the accessed / received dataset and subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the sensors (general computer components) are only being used as a tool in the producing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding producing more than using computers as a tool to perform an otherwise manual process (i.e. producing data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of sending (claim 52) and its limitation sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site is recited at a high level of generality (i.e. a general means of outputting of one or more action as a result of the recorded matching / comparing), and amounts to mere outputting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central processing system and mobile wireless device (generic computers) is only being used as a tool in the sending, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Also, the mobile wireless device, and permission to bypass the vehicle inspection site does no more than generally link the use of the judicial exception to a particular technological environment and/or field of use (i.e. mobile, vehicle inspection), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process (e.g. notifying whether bypass is permitted). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One, also note that recording is recited at a high level of detail and is representative of electronic record keeping and storing data (extra-solution activities) which are not indicative of a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the central processing system (generic computer) is only being used as a tool in the recording, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Accordingly, these elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. central processing system, server, telecommunication network, mobile wireless device, sensors); adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, outputting data); generally linking the use to a technological environment and field of use (e.g. vehicles / vehicle inspection, mobile computing, GPS). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a central processing system to perform determining a time, comparing, recording a match, taking one or more actions amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving / accessing are recited at a high level of generality (i.e. as a general means of gathering data for as a general means of gathering data for subsequent determining a time / recording a match), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile wireless device, one or more sensors, server connected to the telecommunications network) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving / accessing steps also represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), storing and retrieving information in memory (Versata; OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction); gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the mobile wireless device, and the central processing system / server connected to a telecommunications network do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile / remote computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0025-26], ¶[0043] describing the additional element of a mobile wireless device, and using a mobile wireless device for GPS location, and sending / receiving data with the mobile device at a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). See the Applicant’s specification ¶[0024], ¶[0089] describing the additional element of the central processing system / server connected to a telecommunications network at a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the mobile wireless device carried by a vehicle do no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicles). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0039] describing that the mobile wireless device is normally carried by the driver in the vehicle; and also ¶[0026] describing this additional element of a mobile wireless device carried by a vehicle or person at a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding monitoring location of the mobile wireless device are recited at a high level of generality (i.e. a general means of gathering data for receiving the dataset and subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile wireless device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Also, monitoring a mobile wireless device location determined from satellites does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. GPS, mobile), and as such is not an inventive concept.  See MPEP 2106.05(h). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Furthermore, these monitoring steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs); gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0034] describing the additional element of retrieving location data from GPS satellites at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Also, note the Asam publication (US 2004/0135677 A1) demonstrating the well-understood, routine, conventional nature of this additional element (see Asam ¶[0011] detailing any professionals know positioning data can be collected in a vehicle using GPS which is a global, satellite supported navigation system). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding producing data concerning vehicles are recited at a high level of generality (i.e. as a general means of gathering data for subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer elements (i.e. sensors) in these steps merely represents using general computer components as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these producing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), storing and retrieving information in memory (Versata; OIP Techs), electronically scanning or extracting data from a physical document (Content Extraction); electronic record keeping (Alice); gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0075], ¶[0082] describing the additional element of sensors producing data concerning vehicles at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Note the Boll publication background (US 7,480,560) demonstrating the well-understood, routine, conventional nature of this additional element (see Boll col 1 ln 13-14, col 1 ln 45-58 detailing conventional components of current traffic control systems including collecting and monitoring with road sensor devices such as induction loops / traffic detectors / TV cameras to then supply traffic information to the system). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sending a signal (claim 52) are recited at a high level of generality (i.e. a general means of outputting of one or more action as a result of the recorded matching / comparing), and amount to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. central processing system, mobile wireless device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Also, see the Applicant’s specification ¶[0030], ¶[0043] describing the additional element of sending a bypass signal at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
While identified in Step 2A Prong One, the limitation regarding recording is recited at a high level of generality and also amounts to electronic record keeping / storing data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  These recording limitations also represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose-computers,  generally ‘applied’ to a field of use and technology (e.g. mobile, GPS, vehicle inspection), and using general computer components in extra-solution capacities such as data gathering and outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine whether a vehicle satisfies a condition to then take a one or more actions; how to determine whether a vehicle may bypass a vehicle inspection site), that is tangentially associated with a technology element (e.g. mobile, GPS), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 / 52 / 58, and further considering the addition of dependent claims 1-14, and 16. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components (e.g. server, mobile wireless device, sensors), see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). The architecture in combination including a server, mobile wireless device, and sensors is well understood, routine, conventional as previously known in the industry and therefore do not provide significantly more. The Boll publication background (US 7,480,560) demonstrates the well-understood, routine, conventional nature of the architecture (see Boll col 1 ln 13-14, col 1 ln 45-58 detailing conventional components of current traffic control systems including traffic response controllers (i.e. server), road sensor devices such as induction loops / traffic detectors, and vehicle integrated mobile positioning and communication systems using GPS devices or similar vehicle-tracking/locating equipment). Also, the Asam publication (2004/0135677 A1) demonstrates the well-understood, routine, conventional nature of the architecture (see Asam ¶[0003] detailing collecting GPS from internal vehicle sensor and external sensor sources, and ¶[0011] detailing ‘any professional knows’ that positioning data can be collected regarding a vehicle in many ways including using both GPS receivers as a global satellite-supported navigation system and also using localizing receivers along the racetrack (i.e. roadside sensors) in redundant combination).  Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation in which the first dataset is obtained from a third party provider represents an additional element that is not indicative of a practical application or significantly more. Obtaining is recited at a high level of generality (i.e. as a general means of gathering data for subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).  The use of a third-party provider in the obtaining does no more than generally link the use of the judicial exception to a particular field of use (i.e. third party provider). See MPEP 2106.05(h). Furthermore, obtaining represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0049], ¶[0055] describing the additional element of obtaining the first dataset from a third party at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more. For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation in which receiving the first dataset comprises downloading from the mobile wireless device to the central processing system the first dataset containing the location data and vehicle related information through a web service represents an additional element that is not indicative of a practical application or significantly more.  Downloading is recited at a high level of generality (i.e. as a general means of gathering data for subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The use of the computers (i.e. mobile wireless device, central processing system) in this step merely represents using generic / general-purpose computers as a tool.  See MPEP 2106.05(f). The use of a web service in the downloading does no more than generally link the use of the judicial exception to a particular technical environment or field of use (i.e. Internet). See MPEP 2106.05(h). Furthermore, downloading is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation in which the second dataset also comprises rule based data related to the movement of vehicles along roads only further limits the additional element of accessing / receiving the second dataset and the data gathered this extra-solution activity.  Note that there are no active steps doing anything with this second dataset or rule-based data, further demonstrating its extra-solution nature in the claims. See the Applicant’s specification ¶[0028] describing the additional element of receiving rule based data related to vehicle movement at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 5: The limitation in which the second dataset is obtained by the central processing system downloading from the third party provider to the central processing system using a web service a second file containing the second dataset represents an additional element that is not indicative of a practical application or significantly more.  Downloading is recited at a high level of generality (i.e. as a general means of gathering data for subsequent matching / comparing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The use of the computers (i.e. central processing system, second file) in this step merely represents using generic / general-purpose computers as a tool.  See MPEP 2106.05(f). The use of a web service and third party provider in the downloading does no more than generally link the use of the judicial exception to a particular technical environment or field of use (i.e. Internet, third party provider). See MPEP 2106.05(h). Furthermore, downloading is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims and the claims above, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitations in which: the second dataset comprises toll information; and the vehicle location data specifies the presence of the vehicle at a toll location merely narrow the previously recited abstract idea limitations, and applying the judicial exception to field of use (i.e. tolling). See MPEP 2106.05(h). Next, the limitation of taking one or more actions includes initiating a toll payment to a toll service provider is further directed to a method of organizing human activity (i.e. commercial interaction, sales activities or behavior, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claims. Similar to the independent claims and the claims above, these recitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation in which the toll service provider is the third party provider represents an additional element that is not indicative of a practical application or significantly more.  The use of a third-party provider as the toll service provider in the obtaining does no more than generally link the use of the judicial exception to a particular field of use (i.e. third party providers, tolling). See MPEP 2106.05(h). Similar to the independent claims and the claims above, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea
Dependent claim 8: The limitations of the central processing system using the vehicle location data to estimate a toll charge related to the presence of the vehicle at the toll location; and deducting the toll charge from an account related to the mobile wireless device are further directed to a method of organizing human activities (i.e. fundamental economic practice, commercial interaction, sales activity, managing personal behavior or relationships or interactions between people, following rules or instructions), and mental processes (i.e. evaluation, judgement) as described in the independent claim; and also directed to mathematical concepts (i.e. mathematical relationships, mathematical calculations). The recitation of the central processing system is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitations in which taking one or more actions comprises associating the toll charge to the toll payment and adjusting the account when the toll charge differs from the toll payment is further directed to a method of organizing human activities (i.e. fundamental economic practice, commercial interaction, sales activity, managing personal behavior or relationships or interactions between people, following rules or instructions), mental processes (i.e. evaluation, judgement); and mathematical concepts (i.e. mathematical relationships) as described in the independent claims and claim 8 above. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitations in which: the second dataset comprises safety rules; the vehicle location data specifies the presence of the vehicle at a vehicle inspection site merely narrow the previously recited abstract idea limitations, and applying the judicial exception to field of use (i.e. vehicle inspection). See MPEP 2106.05(g) and 2106.05(h). Next, the limitation sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site is an additional element recited at a high level of generality that amounts to the extra-solution activity of outputting data.  See MPEP 2106.04(d) and 2106.05(g). The mobile wireless device (generic computer) is only being used as a tool in the sending, and generally links the use of the judicial exception to a field of use (i.e. mobile), which is also not indicative of integration into a practical application or significantly more. See MPEP 2106.04(d), 2106.05(f), 2106.04(h). Furthermore, sending is claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.  
Dependent claim 11: The limitations in which taking one or more actions comprises sending a notification to a law enforcement service is an additional element recited at a high level of generality that amounts to the extra-solution activity of outputting data, and applying the invention to a field of use (i.e. law enforcement).  See MPEP 2106.04(d), 2106.05(g), 2106.04(h). Furthermore, sending is claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims and the claims above, these limitations do not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.  
Dependent claim 12: The limitation in which taking one or more actions comprises initiating a toll payment is further directed to a method of organizing human activity (i.e. commercial interaction, sales activities or behavior, managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claims. The toll payment also only applies the judicial exception to field of use (i.e. tolling). See MPEP 2106.05(h). Similar to the independent claims and the claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13: The limitations of uploading to the mobile wireless device a set of instructions for: periodically obtaining a location of the mobile wireless device represent additional elements that are not indicative of a practical application or significantly more.  Uploading and obtaining are recited at a high level of generality and amount to the extra solution activities of transmitting data and data gathering. See MPEP 2106.05(g). The use of the computers (i.e. mobile wireless device) in these steps merely represents using generic / general-purpose computers as a tool.  See MPEP 2106.05(f). Furthermore, uploading and obtaining are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).  Next, the limitation comparing the location to a set of stored geographic areas is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions), and mental process (i.e. evaluation, judgement) as described in the independent claims. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 14: The limitations in which the mobile wireless device is carried by a vehicle, and the set of instructions includes instructions for communicating vehicle related information to the central processing system represent additional elements that are not indicative of a practical application or significantly more.  The use of the mobile wireless device carried by a vehicle does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicles). See MPEP 2106.05(h).  Communicating is recited at a high level of generality and amount to the extra solution activities of transmitting data / data gathering. See MPEP 2106.05(g). The use of the computers (i.e. mobile wireless device, central processing system) in these steps merely represents using generic / general-purpose computers as a tool.  See MPEP 2106.05(f). Furthermore, communicating is also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).  Similar to the independent claims and the claims above, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 16: The limitations in which the one or more sensors at the roadside sensor location produce data concerning vehicles in a first lane, and one or more additional sensors detect vehicles in a second lane at the roadside sensor location represent additional elements that are not indicative of a practical application or significantly more.  Producing data, detecting vehicles, and recording are recited at a high level of generality and amount to the extra solution activities of data gathering and electronic record keeping. See MPEP 2106.05(g). The use of the computers (i.e. one or more sensors, one or more additional sensors) in these steps merely represents using computer components as a tool.  See MPEP 2106.05(f). See the Applicant’s specification ¶[0012], ¶[0081-82] describing the additional element of sensors producing / detecting vehicle lane data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Producing data represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing information in memory (Versata; OIP Techs). Next, the limitation of the association between the vehicle and the data produced by the one or more sensors at the roadside sensor location is recorded depending on the lack of detection of a vehicle in the second lane by the one or more additional sensors is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions), and mental process (i.e. evaluation, judgement) as described in the independent claims. Also note that recording data represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing information in memory (Versata; OIP Techs). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1, 52, 58 and the dependent claims 2-14, 16 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-14, 16, 52, and 58 are ineligible.
EXAMINER’S NOTE: Dependent claim 59 is not rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 6-8, 10-14, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng.
Claim 1:
	McQuade, as shown, teaches the following:
A method of vehicle traffic control using a central processing system connected to a telecommunications network (McQuade ¶[0007], ¶[0032-33] details wireless communication with the mobile GPS devices and the remote computing system), the method comprising: 
receiving a first dataset from a mobile wireless device carried by a vehicle (McQuade Fig 3 ¶[0008], ¶[0013], ¶[0026-27] details receiving current GPS location of vehicles and whether they are within a defined geofence, the vehicle is equipped with the mobile device),
With respect to the following: 
the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information;
McQuade, as shown in ¶[0015], ¶[0026], ¶[0029], ¶[0034] details the first dataset comprising vehicle location data obtained by monitoring the location of the device by GPS (i.e. determined from satellites) to report real time locations of the vehicle and the vehicle identification, highly suggesting but not explicitly stating that the first dataset also includes a series of location detection events that are each associated with a location detection event time stamp.  To the extent that McQuade may not explicitly state this, Hembury teaches this limitation obtaining a first dataset comprising vehicle GPS data determined by monitoring a mobile device location determined by satellites and storing a vehicle’s location and time data for up to two years, and transmitting the GPS data and vehicle ID in the dataset (Hembury ¶[0010], ¶[0031-33], ¶[0052]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury with the teachings of McQuade, with the motivation of “statewide or other jurisdiction registering and monitoring of vehicle locations” and “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0002], ¶[0013]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury in the system of McQuade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
accessing a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles;
McQuade, as shown in ¶[0007], ¶[0011-12], ¶[0049] details accessing a second dataset that includes rule-based data associated with individual roadside inspection stations, the inspection stations and weigh stations include portable scales for measuring vehicles (i.e. sensors producing data concerning vehicles), and the inspection stations communicate data using a data link, highly suggesting but not explicitly stating accessing a second dataset including data produced by one or more sensors at a roadside location.  To the extent that McQuade may not explicitly state this, Hembury teaches these limitations with roadside sensors detecting vehicles in monitored areas and reporting the locations and times back to the system and comparator (Hembury ¶[0055], ¶[0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include accessing a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles as taught by Hembury with the teachings of McQuade (in view of Hembury), with the motivation to “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0013]).  
	With respect to the following:
determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events;
McQuade (of McQuade in view of Hembury), as shown in ¶[0030], ¶[0049] details storing the result of a vehicle at an inspection station (i.e. roadside sensor) and defined rules regarding the frequency (i.e. time) of how often a vehicle is required to be inspected, but does not explicitly state (1) determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of the series of location detection events, and (2) comparison includes plural location detection events of the series of location detection events.
Regarding (1) determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps… of the series of location detection events, Hembury teaches this limitation detailing comparing the vehicle GPS data for a particular period of time and radar / sensor data for the same period of time, comparing all digital data for the location and the vehicle to spot-check the vehicle at a particular time, i.e. determining time of vehicle encountering the roadside sensor (Hembury ¶[0059-60], ¶[0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining a time at which the vehicle encountered the roadside sensor location based on the comparison of the roadside sensor location with the respective locations and location detection event time stamps of the location detection events… of the series of location detection events as taught by Hembury in the system of McQuade (in view of Hembury), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) comparison includes location detection event time stamps of plural location detection events of the series of location detection events, Curran teaches this remaining limitation by requiring at least two device GPS position and time fixes (plural location detection events of the series of location detection events) before confirming the device corresponds to a particular known location (i.e. roadside sensor location, per McQuade/Hembury) (Curran ¶[0007], ¶[0020-21]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include comparison includes location detection event time stamps of plural location detection events of the series of location detection events as taught by Curran with the teachings of McQuade in view of Hembury, with the motivation that “minimizes the probability of false zone entry and exit zone area alerts” (Curran ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include comparison includes location detection event time stamps of plural location detection events of the series of location detection events as taught by Curran in the system of McQuade in view of Hembury, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and 
McQuade (of McQuade in view of Hembury in view of Curran), as shown in ¶[0027], ¶[0030], ¶[0035], ¶[0049] details recording a match based on the vehicle, the match being recorded based on a comparison of the data regarding the inspection station / roadside sensor location and the GPS location of the vehicle device, including the consideration of rules for specific vehicles, specific times, and specific locations; but does not explicitly state recording the match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match is recorded based in part on a comparison of the times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location. However, Feng teaches this limitation recording a toll settlement match for the vehicle when the toll station provides data of a vehicle passing a roadside toll station with vehicle images (i.e. roadside sensor) and vehicle passing time, that aligns with the toll confirmation information sent by the vehicle including the GPS coordinates, the passing time, and the license plate, matching both license plate and the passing time of the vehicle, noting that the roadside toll station collects data output events for all passing vehicles in a settlement report (i.e. plural data output events), hence the determined time at which the vehicle encountered the roadside sensor location is matched to times of the plural data output events (Feng ¶[0060-63], ¶[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location as taught by Feng with the teachings of McQuade in view of Hembury in view of Curran, with the motivation that the “in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0008-9]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location as taught by Feng in the system of McQuade in view of Hembury in view of Curran, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	McQuade (in view of Hembury in view of Curran in view of Feng) also teaches the following:
taking one or more actions based on the step of recording the match (McQuade ¶[0008-9], ¶[0049] details sending a signal whether the vehicle may bypass an inspection station based on the vehicle satisfying the location based match criteria).
Claim 2:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teach the limitations of claim 1.  McQuade also teaches the following:
in which the first dataset is obtained from a third party provider (McQuade ¶[0007], ¶[0030] details accessing the first dataset from a third party provider).
Claim 4:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teach the limitations of claim 2.  McQuade also teaches the following:
in which the second dataset also comprises rule based data related to the movement of vehicles along roads (McQuade ¶[0029], ¶[0042], ¶[0049] teaches accessing a dataset that comprises rule based data related to the movement of vehicles along roads and vehicle related information, such as rules based on time of day, vehicle fees, taxes, accidents, fleet operator, and inspection station on the road).
Claim 6:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 4.  Feng also teaches the following:
in which: the second dataset comprises toll information (Feng ¶[0059-62] details toll stations sending toll information captured by the cameras); 
the vehicle location data specifies the presence of the vehicle at a toll location (Feng ¶[0062-63] details the information sent by the vehicle device includes the GPS coordinates and the passing time of the vehicle at the code number of the toll station); and 
taking one or more actions includes initiating a toll payment to a toll service provider (Feng ¶[0062], ¶[0194] details initiating settlement of the toll fee between the vehicle and the toll station owner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the second dataset comprises toll information; the vehicle location data specifies the presence of the vehicle at a toll location; and taking one or more actions includes initiating a toll payment to a toll service provider as taught by Feng with the teachings of McQuade in view of Hembury in view of Curran (in view of Feng), with the motivation of “toll collection without vehicle stopping” and the “in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0008-9]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the second dataset comprises toll information; the vehicle location data specifies the presence of the vehicle at a toll location; and taking one or more actions includes initiating a toll payment to a toll service provider as taught by Feng in the system of McQuade in view of Hembury in view of Curran (in view of Feng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 6.  Feng also teaches the following:
in which the toll service provider is the third party provider (Feng ¶[0060] details the toll stations are owned by different owners, also different from the system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the toll service provider is the third party provider as taught by Feng in the system of McQuade in view of Hembury in view of Curran (in view of Feng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 6.  Feng also teaches the following:
the central processing system using the vehicle location data to estimate a toll charge related to the presence of the vehicle at the toll location (Feng ¶[0190] details using the vehicle GPS location to estimate the standard toll charge); and 
deducting the toll charge from an account related to the mobile wireless device (Feng ¶[0051], ¶[0194] details recording payment of the toll against the user payment account of the vehicle associated with the cellular mobile number of the device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the central processing system using the vehicle location data to estimate a toll charge related to the presence of the vehicle at the toll location; and deducting the toll charge from an account related to the mobile wireless device as taught by Feng in the system of McQuade in view of Hembury in view of Curran (in view of Feng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 4.  McQuade also teaches the following:
in which: the second dataset comprises safety rules (McQuade ¶[0049] details the obtaining data rules defining when vehicles that have recently been in an accident or negative event regarding reliability of a fleet operator will determine whether or not a vehicle may be allowed to bypass inspection); 
the vehicle location data specifies the presence of the vehicle at a vehicle inspection site (McQuade ¶[0027], ¶[0044] details indicating the vehicle location is nearby an inspection station); and 
taking one or more actions includes sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site (McQuade ¶[0008-9], ¶[0049] details sending a signal whether the vehicle may bypass an inspection station based on the vehicle satisfying the location based match criteria).
Claim 11:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 10.  Hembury also teaches the following:
in which taking one or more actions comprises sending a notification to a law enforcement service (Hembury ¶[0037-38], ¶[0061] details alerting law enforcement to approach the vehicle based on the comparator match result).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in which taking one or more actions comprises sending a notification to a law enforcement service as taught by Hembury in the system of McQuade (in view of Hembury in view of Curran in view of Feng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 10.  Feng also teaches the following:
in which taking one or more actions comprises initiating a toll payment (Feng ¶[0062], ¶[0194] details performing the toll settlement based on confirming the vehicle GPS data and the toll camera image and time data match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include taking one or more actions comprises initiating a toll payment as taught by Feng with the teachings of McQuade in view of Hembury in view of Curran (in view of Feng), with the motivation of “toll collection without vehicle stopping” and the “in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0008-9]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include taking one or more actions comprises initiating a toll payment as taught by Feng in the system of McQuade in view of Hembury in view of Curran (in view of Feng), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 1.  McQuade also teaches the following:
uploading to the mobile wireless device a set of instructions for:
periodically obtaining a location of the mobile wireless device (McQuade ¶[0014-15] details obtaining the location of the device in real-time over relatively short periods of time); and
comparing the location to a set of stored geographic areas (McQuade ¶[0036], ¶[0044] details determining whether the location of the device is within a geofence around the inspection station).
Claim 14:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 13.  McQuade also teaches the following:
in which the mobile wireless device is carried by a vehicle (McQuade Fig 3, ¶[0026] details the vehicle is equipped with a mobile device that tracks geographical location),
and the set of instructions includes instructions for communicating vehicle related information to the central processing system (McQuade Fig 3, ¶[0026], ¶[0029], ¶[0036], ¶[0044], claim 4 details communicating the vehicle identification information and location information to the central processing system).
Claim 52:
	McQuade, as shown, teaches the following:
A central processing system for connecting to a telecommunications network (McQuade ¶[0007], ¶[0032-33] details wireless communication with the mobile GPS devices and the remote computing system), the central processing system comprising: 
a server connected to the telecommunications network to receive first dataset from a mobile wireless device (McQuade ¶[0008], ¶[0013], ¶[0026-27] details receiving current GPS location of vehicles from mobile devices)
With respect to the following:
and a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles; and 
McQuade, as shown in ¶[0007], ¶[0011-12], ¶[0049] details receiving a second dataset that includes rule-based data associated with individual roadside inspection stations, the inspection stations and weigh stations include portable scales for measuring vehicles (i.e. sensors producing data concerning vehicles), and the inspection stations communicate data using a data link, highly suggesting but not explicitly stating the second dataset including data produced by one or more sensors at a roadside location.  To the extent that McQuade may not explicitly state this, Hembury teaches these limitations with roadside sensors detecting vehicles in monitored areas and reporting the locations and times back to the system and comparator (Hembury ¶[0055], ¶[0059]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles as taught by Hembury with the teachings of McQuade (in view of Hembury), with the motivation to “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0013]).  
	McQuade (in view of Hembury) also teaches the following:
the central processing system being configured to carry out the method steps of: 
receiving the first dataset from the mobile wireless device carried by a vehicle (McQuade ¶[0008], ¶[0013], ¶[0026-27] details receiving current GPS location of vehicles and whether they are within a defined geofence),
With respect to the following: 
the first data set comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information; 
McQuade, as shown in ¶[0015], ¶[0026], ¶[0029], ¶[0034] details the first dataset comprising vehicle location data obtained by monitoring the location of the device by GPS (i.e. determined from satellites) to report real time locations of the vehicle and the vehicle identification, highly suggesting but not explicitly stating that the first dataset also includes a series of location detection events that are each associated with a location detection event time stamp.  To the extent that McQuade may not explicitly state this, Hembury teaches this limitation obtaining a first dataset comprising vehicle GPS data determined by monitoring a mobile device location determined by satellites and storing a vehicle’s location and time data for up to two years, and transmitting the GPS data and vehicle ID in the dataset (Hembury ¶[0010], ¶[0031-33], ¶[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury with the teachings of McQuade (in view of Hembury), with the motivation of “statewide or other jurisdiction registering and monitoring of vehicle locations” and “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0002], ¶[0013]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury in the system of McQuade (in view of Hembury), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of plural location detection events of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location;
McQuade (of McQuade in view of Hembury), as shown in ¶[0030], ¶[0049] details storing the result of a vehicle at an inspection station (i.e. roadside sensor) and defined rules regarding the frequency (i.e. time) of how often a vehicle is required to be inspected, but does not explicitly state (1) determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location, and (2) comparison includes plural location detection events of the series of location detection events.
Regarding (1) determining a time at which the vehicle encountered the roadside sensor location based on a comparison of the roadside sensor location with the respective locations and location detection event time stamps… of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location, Hembury teaches this limitation detailing comparing the vehicle GPS data for a particular period of time and radar / sensor data for the same period of time, comparing all digital data for the location and the vehicle to spot-check the vehicle at a particular time, i.e. determining time of vehicle encountering the roadside sensor (Hembury ¶[0059-60], ¶[0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining a time at which the vehicle encountered the roadside sensor location based on the comparison of the roadside sensor location with the respective locations and location detection event time stamps of the location detection events… of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location as taught by Hembury in the system of McQuade (in view of Hembury), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) comparison includes location detection event time stamps of plural location detection events of the series of location detection events, Curran teaches this remaining limitation by requiring at least two device GPS position and time fixes (plural location detection events of the series of location detection events) before confirming the device corresponds to a particular known location (i.e. roadside sensor location, per McQuade/Hembury) (Curran ¶[0007], ¶[0020-21]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include comparison includes location detection event time stamps of plural location detection events of the series of location detection events as taught by Curran with the teachings of McQuade in view of Hembury, with the motivation that “minimizes the probability of false zone entry and exit zone area alerts” (Curran ¶[0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include comparison includes location detection event time stamps of plural location detection events of the series of location detection events as taught by Curran in the system of McQuade in view of Hembury, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location; and 
McQuade (of McQuade in view of Hembury in view of Curran), as shown in ¶[0027], ¶[0030], ¶[0035], ¶[0049] details recording a match based on the vehicle, the match being recorded based on a comparison of the data regarding the inspection station / roadside sensor location and the GPS location of the vehicle device, including the consideration of rules for specific vehicles, specific times, and specific locations; but does not explicitly state recording the match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match is recorded based in part on a comparison of the times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location. However, Feng teaches this limitation recording a toll settlement match for the vehicle when the toll station provides data of a vehicle passing a roadside toll station with vehicle images (i.e. roadside sensor) and vehicle passing time, that aligns with the toll confirmation information sent by the vehicle including the GPS coordinates, the passing time, and the license plate, matching both license plate and the passing time of the vehicle, noting that the roadside toll station collects data output events for all passing vehicles in a settlement report (i.e. plural data output events), hence the determined time at which the vehicle encountered the roadside sensor location is matched to times of the plural data output events (Feng ¶[0060-63], ¶[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location as taught by Feng with the teachings of McQuade in view of Hembury in view of Curran, with the motivation that the “in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0008-9]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on a comparison of times of the plural data output events with the determined time at which the vehicle encountered the roadside sensor location as taught by Feng in the system of McQuade in view of Hembury in view of Curran, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
McQuade (in view of Hembury in view of Curran in view of Feng) also teaches the following:
taking one or more actions based on the step of recording the match, including sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass a vehicle inspection site (McQuade ¶[0008-9], ¶[0049] details sending a signal whether the vehicle may bypass an inspection station based on the vehicle satisfying the location based match criteria).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng, as applied to claim 1 above, and further in view of US patent application publication 2012/0215594 A1 to Gravelle.
Claim 3:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teach the limitations of claim 1.  With respect to the following:
in which receiving the first dataset comprises downloading from the mobile wireless device to the central processing system the first dataset containing the location data and vehicle related information through a web service.
McQuade, as shown in ¶[0014-15], ¶[0026-29], ¶[0036-37], ¶[0040] details receiving the first dataset which includes vehicle location data and vehicle identification downloaded from the mobile wireless device to the central processing system; and in ¶[0007], ¶[0032-33], ¶[0045] details the inspection stations using a computer with an Internet connection and the location data associated with the mobile wireless device may be obtained over the Internet wirelessly, highly suggesting but not explicitly stating that the receiving / downloading using the Internet is through a web service.  To the extent that McQuade may not explicitly state this, Gravelle teaches this remaining limitation, with downloading vehicle associated data including location using the web via a web service (Gravelle ¶[0072]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to including downloading from the mobile wireless device to the central processing system location data and vehicle related information through a web service as taught by Gravelle with the teachings of McQuade in view of Hembury in view of Curran in view of Feng, with the motivation to “allow for effective matching of the position” (Gravelle ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include downloading vehicle location data through a web service as taught by Gravelle in the system of McQuade in view of Hembury in view of Curran in view of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng, as applied to claim 4 above, and further in view of US patent application publication 2012/0216106 A1 to Casey.
Claim 5:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teach the limitations of claim 4.  With respect to the following:
in which the second dataset is obtained by a central processing system downloading from the third party provider to the central processing system using a web service a second file containing the second dataset.
McQuade (in view of Hembury in view of Curran in view of Feng), as shown in as shown in ¶[0007], ¶[0012], ¶[0030], ¶[0049] details that second dataset data may be obtained from third party vendors and inspection operators; and in ¶[0007], ¶[0033], ¶[0045] details the vehicle inspection stations and operators using a computer with an Internet connection, and the data associated with the vehicle at the inspection station may be obtained over the Internet, but does not explicitly state that obtaining the second dataset data from the central processing system is through a web service.  However, Casey teaches this remaining limitation by downloading second dataset data (e.g. inspection data including pictures, gauge readings, safety issues, location and time data) in a record (i.e. second file containing the second dataset) using the web via a web service from the field inspection operator to the central server (Casey ¶[0011], ¶[0047-48]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to including downloading to the central processing system using a web service a second file containing the second dataset as taught by Casey with the teachings of McQuade in view of Hembury in view of Curran in view of Feng, with the motivation for “conducting field inspections and generating reports” (Casey ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include downloading to the central processing system using a web service a second file containing the second dataset as taught by Casey in the system of McQuade in view of Hembury in view of Curran in view of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng, as applied to claim 8, and further in view of US patent publication 8,587,454 B1 to Dearworth.
Claim 9:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 8.  With respect to the following:
in which taking one or more actions comprises associating the toll charge to the toll payment and adjusting the account when the toll charge differs from the toll payment.
Feng (of McQuade in view of Hembury in view of Curran in view of Feng), as shown in ¶[0051], ¶[0194] details associating the toll charge to the toll payment adjusting the user’s account to pay the road toll, but does not explicitly state when the toll charge differs from the toll payment.  However, Dearworth teaches this limitation adjusting the user’s toll charged to their account at a discount / per diem rate different from the full toll payment amount (Dearworth col 25 ln 10-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include associating the toll charge to the toll payment and adjusting the account when the toll charge differs from the toll payment as taught by Dearworth in the system of McQuade in view of Hembury in view of Curran in view of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng, as applied to claim 1, and further in view of US patent application publication 2004/0021579 A1 to Oursler et al.
Claim 16:
McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teaches the limitations of claim 1.  McQuade does not teach, but Oursler teaches the following:
in which the one or more sensors at the roadside sensor location produce data concerning vehicles in a first lane (Oursler ¶[0027-30] details sensors produce data regarding vehicles in a first lane prior to a second lane), and 
one or more additional sensors detect vehicles in a second lane at the roadside sensor location (Oursler ¶[0031-33] details roadside sensors that detect vehicles in a second lane following the first lane), and 
the association between the vehicle and the data produced by the one or more sensors at the roadside sensor location is recorded depending on the lack of detection of a vehicle in the second lane by the one or more additional sensors (Oursler ¶[0025], ¶[0030-31], ¶[0056] details recording whether the vehicle passes or fails bypassing the inspection station at the second lane, and data is recorded in the database with respect to the identified vehicle and its history information when the vehicle is identified, i.e. depending on the detection / lack of detection of a vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more sensors at the roadside sensor location produce data concerning vehicles in a first lane, one or more additional sensors detect vehicles in a second lane at the roadside sensor location, and the match between the vehicle and the data output event is recorded depending on the lack of detection of a vehicle in the second lane by the one or more additional sensors as taught by Oursler with the teachings of McQuade in view of Hembury in view of Curran in view of Feng, with the motivation to “significantly reduce[] traffic in the station, delays on the highway and in the station, and results in more efficient use of the inspectors’ time” (Oursler ¶[0015]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include one or more sensors at the roadside sensor location produce data concerning vehicles in a first lane, one or more additional sensors detect vehicles in a second lane at the roadside sensor location, and the match between the vehicle and the data output event is recorded depending on the lack of detection of a vehicle in the second lane by the one or more additional sensors as taught by Oursler in the system of McQuade in view of Hembury in view of Curran in view of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2006/0142933 A1 to Feng.
Claim 58:
McQuade, as shown, teaches the following:
A method of vehicle traffic control using a central processing system connected to a telecommunications network (McQuade ¶[0007], ¶[0032-33] details wireless communication with the mobile GPS devices and the remote computing system), the method comprising: 
receiving a first dataset from a mobile wireless device carried by a vehicle (McQuade Fig 3 ¶[0008], ¶[0013], ¶[0026-27] details receiving current GPS location of vehicles and whether they are within a defined geofence, the vehicle is equipped with the mobile device),
With respect to the following: 
the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information;
McQuade, as shown in ¶[0015], ¶[0026], ¶[0029], ¶[0034] details the first dataset comprising vehicle location data obtained by monitoring the location of the device by GPS (i.e. determined from satellites) to report real time locations of the vehicle and the vehicle identification, highly suggesting but not explicitly stating that the first dataset also includes a series of location detection events that are each associated with a location detection event time stamp.  To the extent that McQuade may not explicitly state this, Hembury teaches this limitation obtaining a first dataset comprising vehicle GPS data determined by monitoring a mobile device location determined by satellites and storing a vehicle’s location and time data for up to two years, and transmitting the GPS data and vehicle ID in the dataset (Hembury ¶[0010], ¶[0031-33], ¶[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury with the teachings of McQuade, with the motivation of “statewide or other jurisdiction registering and monitoring of vehicle locations” and “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0002], ¶[0013]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the first dataset comprising vehicle location data obtained by monitoring a location of the mobile wireless device in which the location is determined from satellites to produce a series of location detection events each associated with a respective location and location detection event time stamp, and vehicle related information as taught by Hembury in the system of McQuade, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
accessing a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles;
McQuade, as shown in ¶[0007], ¶[0011-12], ¶[0049] details accessing a second dataset that includes rule-based data associated with individual roadside inspection stations, the inspection stations and weigh stations include portable scales for measuring vehicles (i.e. sensors producing data concerning vehicles), and the inspection stations communicate data using a data link, highly suggesting but not explicitly stating accessing a second dataset including data produced by one or more sensors at a roadside location.  To the extent that McQuade may not explicitly state this, Hembury teaches these limitations with roadside sensors detecting vehicles in monitored areas and reporting the locations and times back to the system and comparator (Hembury ¶[0055], ¶[0059]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include accessing a second dataset including data produced by one or more sensors at a roadside sensor location, the one or more sensors producing data concerning vehicles as taught by Hembury with the teachings of McQuade (in view of Hembury), with the motivation to “identify vehicles in a location of interest at a particular time, not only presently, but for a specified period of time in the past” (Hembury ¶[0013]).  
Hembury (of McQuade in view of Hembury) also teaches the following:
comparing the roadside sensor location with the respective locations and location detection event timestamps of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location (Hembury ¶[0059-60], ¶[0065] details comparing vehicle GPS data for a particular period of time and radar / sensor data for the same period of time, comparing all digital data for the location and the vehicle to spot-check the vehicle at the particular time);
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include comparing the roadside sensor location with the respective locations and location detection event timestamps of the series of location detection events to determine a time at which the vehicle encountered the roadside sensor location as taught by Hembury in the system of McQuade (in view of Hembury), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on matching the determined time at which the vehicle encountered the roadside sensor location to times of the plural data output events; and 
McQuade (of McQuade in view of Hembury), as shown in ¶[0027], ¶[0030], ¶[0035], ¶[0049] details recording a match based on the vehicle, the match being recorded based on a comparison of the data regarding the inspection station / roadside sensor location and the GPS location of the vehicle device, including the consideration of rules for specific vehicles, specific times, and specific locations; but does not explicitly state recording the match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, and the match is recorded based in part on matching the times of the data output events with the determined time at which the vehicle encountered the roadside sensor location to times of the plural data output events.  However, Feng teaches this limitation recording a toll settlement match for the vehicle when the toll station provides data of a vehicle passing a roadside toll station with vehicle images (i.e. roadside sensor) at the vehicle passing time, that aligns with the toll confirmation information sent by the vehicle including the GPS coordinates, the passing time, and the license plate, matching both license plate and the passing time of the vehicle, noting that the roadside toll station collects data output events for all passing vehicles in a settlement report (i.e. plural data output events), hence the determined time at which the vehicle encountered the roadside sensor location is matched to times of the plural data output events (Feng ¶[0060-63], ¶[0174]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on matching the determined time at which the vehicle encountered the roadside sensor location to times of the plural data output events as taught by Feng with the teachings of McQuade in view of Hembury, with the motivation that the “in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0008-9]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include recording a match between the vehicle and a data output event of plural data output events of the data produced by the one or more sensors at the roadside sensor location, the match being recorded at least in part based on matching the determined time at which the vehicle encountered the roadside sensor location to times of the plural data output events as taught by Feng in the system of McQuade in view of Hembury, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
McQuade (in view of Hembury in view of Feng) also teaches the following:
taking one or more actions based on the step of recording the match (McQuade ¶[0008-9], ¶[0049] details sending a signal whether the vehicle may bypass an inspection station based on the vehicle satisfying the location based match criteria; see also/alternatively Feng ¶[0062] detailing performing toll settlement based on the recorded match in the settlement report obtained from the toll station intraday settlement report and the vehicle device toll confirmation information; and it would have been obvious to one of ordinary skill in the art at the time of the invention to include this feature with the motivation of “rapid system construction, convenient maintenance and updating… the in-vehicle terminal platform is open and hence many applications can be accessed” (Feng ¶[0009])).

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2012/0139696 A1 to McQuade et al. in view of US patent application publication 2011/0015971 A1 to Hembury in view of US patent application publication 2010/0127919 A1 to Curran et al. in view of US patent application publication 2006/0142933 A1 to Feng, as applied to claim 1, and further in view of US patent application publication 2011/0238300 A1 to Schenken (with support in provisional patent application 61/316,664 filed on 23 March 2010).
Claim 59:
	McQuade in view of Hembury in view of Curran in view of Feng, as shown above, teach the limitations of claim 1.  With respect to the following:
in which the mobile wireless device initiates producing the series of location detection events upon the mobile wireless device entering a predefined geographic area,
McQuade, as shown in Fig 3 ¶[0008], ¶[0013], ¶[0026-27] details the mobile wireless device producing current GPS location data of vehicles, and determining whether they are within a defined geofence, but does not explicitly state that the mobile device initiates producing the series of location detection events upon the device entering a predefined geographic area.  However, Schenken teaches this limitation, with the mobile device constantly collecting sensor and telematics data when the vehicle is in use, and once the device determines that the device and vehicle has entered a pre-defined geofence then the mobile device transmits and initiates communication that causes the telematics / GPS data being collected to be transmitted to a monitoring server (Schenken ¶[0041], ¶[0049], ¶[0055]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile wireless device initiates producing the series of location detection events upon the mobile wireless device entering a predefined geographic area as taught by Schenken with the teachings of McQuade in view of Hembury in view of Curran in view of Feng, with the motivation that “monitoring driver behavior, vehicle cargo, vehicle operating conditions, and vehicle environments can be very important” and “a solution is needed to automatically trigger/initiate the collection of data” (Schenken ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile wireless device initiates producing the series of location detection events upon the mobile wireless device entering a predefined geographic area as taught by Schenken in the system of McQuade in view of Hembury in view of Curran in view of Feng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	McQuade (in view of Hembury in view of Curran in view of Feng in view of Schenken) also teaches the following:
the vehicle encountering the roadside sensor location after the mobile wireless device initiates producing the series of location detection events (McQuade Fig 1, Fig 4, ¶[0009], ¶[0013] details receiving the GPS data produced from the vehicle device before the vehicle approaches the inspection station with weight sensors, i.e. vehicle encounters roadside sensor location after mobile wireless device initiates producing the series of location detection events).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628